DETAILED ACTION
	The current Office Action is in response to the papers submitted 06/20/2022.  Claims 1 – 15 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 - 15 objected to because of the following informalities:
Claim 1 is worded oddly.  It is suggested to change lines 7 along the lines of “…value of a corresponding block is a number of valid pages within the block…”
Claims 6 and 11 are objected to for having similar objected wording as claim 1.
All remaining claims are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 – 3, 6 – 8, and 11 - 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorobets (Pub. No.: US 2008/0082596) referred to as Gorobets in view of Maheshwari (Pub. No.: US 2011/0145473) referred to as Maheshwari in view of Ou (Pub. No.: US 2020/0026436) referred to as Ou.
With regard to claim 6, Gorobets teaches a flash memory controller [110, Fig 1], wherein the flash memory controller [110, Fig 1] is coupled to a flash memory module [118, Fig 1; Paragraph 0024], and the flash memory controller [110, Fig 1] comprising:
a memory [116, Fig 1], for storing program code [Paragraph 0023];
a microprocessor [106, Fig 1], for executing the program code [Paragraph 0023] to access the flash memory module [118, Fig 1; Paragraph 0024];
wherein the microprocessor [106, Fig 1] groups a plurality of blocks within the flash memory module [118, Fig 1; Paragraph 0024] into a plurality of groups, wherein each group comprises at least two blocks [Fig 2; Paragraph 0027; Each metablock is a group of multiple blocks]; the microprocessor [106, Fig 1] establishes a valid page table, wherein the valid page table records indexes of the plurality of blocks and an indication of invalid data [504, Fig 5; Paragraph 0033 - 0034; The physical addresses are indexes and knowing how many invalid pages there are indicates how many valid pages there are], and each of the valid pages means that data within the valid page is not updated by new data written into another page [Paragraphs 0034, 0036, and 0043; Valid pages are pages with data that has not been updated by a write to an update block]; the microprocessor [106, Fig 1] establishes a number of invalid pages in a group [Paragraph 0034]; the microprocessor [106, Fig 1] selects a target group having a number of valid pages [Paragraphs 0036 – 0037; A metablock group is selected based on the valid pages to perform garbage collection]; the microprocessor [106, Fig 1] searches the at least two blocks within the target group, without searching the blocks within the other groups [Paragraphs 0036 – 0037; The blocks in a selected metablock are searched], to determine a target block; and the microprocessor [106, Fig 1] adds the target block into a garbage collection queue [Fig 7; 1008 and 1010, Fig 10; The garbage collection is performed on a target block and the garbage collection is queued and performed in phases during a timeout period]. 
However, Gorobets may not specifically disclose the limitations of a valid page table that indexes blocks and corresponding numerical values, the numerical value of corresponding block is a number of valid pages with in the block, the microprocessor stores the valid pages table into a random access memory within the flash memory controller, establishing a group minimum valid page array based on the valid page table, wherein the group minimum valid page array records group indexes and corresponding minimum valid pages, respectively, wherein the minimum valid pages is obtained by selecting a minimum value among the numbers of valid pages of the blocks within the group, referring to the group minimum valid page array to select a target group having a global minimum valid page, wherein the global minimum valid pages is obtained by selecting a minimum value among the minimum valid pages of the groups, and searching the at least two blocks within the target group to determine a target block having the global minimum valid pages.
Maheshwari discloses establishing a group minimum valid page array based on the valid page table, wherein the group minimum valid page array records group indexes and corresponding minimum valid pages, respectively, wherein the minimum valid pages is obtained by selecting a minimum value among the numbers of valid pages of the blocks within the group, referring to the group minimum valid page array to select a target group having a global minimum valid page, wherein the global minimum valid pages is obtained by selecting a minimum value among the minimum valid pages of the groups, and searching the at least two blocks within the target group to determine a target block having the global minimum valid pages [512 and 514; Paragraphs 0049 – 0050; The identification of segments of memory is the indexing and the system identifies the locations with the minimum number of valid data to perform garbage collection on].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Maheshwari in Gorobets, because it would increase efficiency by performing garbage collection on the locations with the least amount of valid data thereby reducing the amount of data that needs to be copied in the garbage collection process.
However, Gorobets in view of Maheshwari may not specifically disclose the limitations of a valid page table that indexes blocks and corresponding numerical values, the numerical value of corresponding block is a number of valid pages with in the block and the microprocessor stores the valid pages table into a random access memory within the flash memory controller.
Ou discloses a valid page table that indexes blocks and corresponding numerical values, the numerical value of corresponding block is a number of valid pages with in the block [2005, Fig 2; Paragraphs 0028 and 0033; The VPC is table that contain the number of valid pages for each block], the microprocessor [2010, Fig 2] stores [Paragraph 0033; The processor stores the valid page table information in random access memory in the controller] the valid pages table [2005, Fig 2; Paragraphs 0028 and 0033; The VPC is table that contain the number of valid pages for each block] into a random access memory [2005, Fig 2; Paragraph 0028; The storage circuit is a random access memory that contains the H2F and VPC tables] within the flash memory controller [200, Fig 2].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ou in Gorobets in view of Maheshwari, because it provides a structure to organize the valid information about a page of data in a block and it increases the speed of updating such information [Paragraphs 0002, 0011, 0018, 0036, 0044, and 0051].
With regard to claim 7, Gorobets teaches if a number of the plurality of blocks is A [Fig 2; The first 4 rows contain 16 blocks making A 16], the blocks are divided into √A groups if √A is an integer [Fig 2; The first 4 rows contain 16 blocks and those blocks would be divided into 4 metablock groups]; and if √A is not an integer, the number of the groups is a smallest integer larger than √A [Fig 2; Paragraph 0027; If there were only 2 planes the first three rows would contain 6 blocks and be grouped into 3 metablocks].
With regard to claim 8, Gorobets teaches the number of blocks within one group is √A if √A is an integer [Fig 2; The first 4 rows contain 16 blocks and those blocks would be divided into 4 metablock groups each containing 4 blocks]and, if √A is not an integer, the number of blocks within one group is a largest integer less than √A [Fig 2; Paragraph 0027; If there were only 2 planes the first three rows would contain 6 blocks and be grouped into 3 metablocks with each containing 2 blocks].
Claims 1 - 3 and 11 - 13 are corresponding method and device claims of claims 6 - 8 and are thus rejected using the same prior art and same reasoning.

Claims 4 – 5, 9 – 10, and 14 - 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorobets (Pub. No.: US 2008/0082596) referred to as Gorobets in view of Maheshwari (Pub. No.: US 2011/0145473) referred to as Maheshwari in view of Ou (Pub. No.: US 2020/0026436) referred to as Ou as applied to claims 1, 6, and 11 above, and further in view of Igahara et al. (Pub. No: 2021/0004169) referred to as Igahara.
With regard to claim 9, Gorobets teaches the flash memory module comprises blocks grouped [Fig 2; Paragraph 0027; Blocks 210 – 213 are grouped into a metablock].
However, Gorobets in view of Maheshwari in view of Ou may not specifically disclose the limitation of the flash memory module comprises a first type of blocks and a second type of blocks, and the plurality of blocks that are grouped comprise only the first type of blocks, without comprising the second type of blocks.
Igahara discloses the flash memory module [5, Fig 1] comprises a first type of blocks [19, Fig 15] and a second type of blocks [18, Fig 15], and the plurality of blocks that are grouped comprise only the first type of blocks [19, Fig 15; The blocks grouped in the shared block group do not contain block from the SLC block group], without comprising the second type of blocks [18, Fig 15; The blocks in the SLC block group are not part of the shared block group].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Igahara in Gorobets in view of Maheshwari in view of Ou, because the use of mutually exclusive groups of blocks of memory based on how data is written improves capacity, endurance, and performance of the memory [Fig 31; Paragraphs 0226 – 0236 and 0354].
With regard to claim 10, Igahara discloses the first type of blocks are triple-level cell (TLC) blocks or quad-level cell (QLC) blocks [19, Fig 1], and the second type of blocks are single-level cell (SLC) blocks [18, Fig 15].
Claims 4 – 5 and 14 – 15 are corresponding method and device claims of claims 9 - 10 and are thus rejected using the same prior art and same reasoning.

Response to Arguments
Applicant's arguments filed 06/20/2022 have been fully considered but they are not persuasive.
The Applicant argues on pages 7 – 11 that the claims are allowable now due to Gorobets fails to teach the new amended limitations.  After careful consideration of the Applicant’s arguments the Examiner respectfully disagrees.
The Applicant’s arguments are moot in view of the new grounds of rejection.  The amendments have changed the scope of the claims requiring further search and consideration of the prior art.  The new grounds of rejection are a result of the further search and consideration of the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BIRKHIMER whose telephone number is (571)270-1178. The examiner can normally be reached 8-5 Hoteling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher D Birkhimer/           Primary Examiner, Art Unit 2136